IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT


                       ____________________

                           No. 00-30966

                         Summary Calendar
                       ____________________


     NANCY TANNER

                                    Plaintiff - Appellant

          v.

     LSU FIREMAN TRAINING PROGRAM; ALAN WALKER;
     RUTH STEVENS

                                    Defendants - Appellees


_________________________________________________________________

           Appeal from the United States District Court
               for the Middle District of Louisiana
                        USDC No. 97-CV-119-C
_________________________________________________________________
                            May 18, 2001

Before KING, Chief Judge, and SMITH and PARKER, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Nancy Tanner appeals from the judgment

of the district court that dismissed her state-law retaliation

and 42 U.S.C. § 1983 claims against Defendants-Appellees

Louisiana State University Fireman Training Program, Alan Walker,


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
and Ruth Stevens.       For the following reasons, we AFFIRM in part,

REVERSE in part, and REMAND.

                     I. FACTUAL AND PROCEDURAL HISTORY

       In this case, Plaintiff-Appellant Nancy Tanner sued

Defendants-Appellees Louisiana State University Fireman Training

Program (“LSU”), Alan Walker, and Ruth Stevens (collectively

referred to hereinafter as the “Defendants”) for allegedly

retaliating against her for filing a sexual harassment complaint

against one of her supervisors.      Tanner was employed by LSU in a

Clerk 4 position.       She began her employment on March 7, 1994, and

was terminated on January 23, 1996.

       Prior to her employment with LSU, Tanner was an employee of

the Department of Culture, Recreation and Tourism (“DCRT”) as an

administrative secretary.      Tanner began her employment with DCRT

on March 22, 1992; however, she was discharged effective August

7, 1992, during the probationary period for that position.

       On February 22, 1994, Tanner applied for a position with

LSU.       On the application for the Clerk 4 position, Tanner listed

her previous places of employment, including DCRT.       She stated

that she left DCRT because the “position terminated.”       In

response to a question asking whether Tanner had “ever been fired

from a job or resigned to avoid dismissal,” Tanner answered

“no.”2

       2
        Relevant to her discharge from DCRT, Tanner testified to
the following at trial: On August 6, 1992, she was summoned to a

                                     2
     After serving her probationary period at LSU, Tanner was

made a permanent employee.   Then, on November 3, 1995, Tanner and

fellow employees Janet Mitchell and Tammy Davidson filed written

complaints of sexual harassment against one of their supervisors,

James Carroll.3   As with all sexual harassment complaints, LSU’s

Human Resources Department assigned one of its employees to

investigate the complainant’s personnel file.   Ruth Stevens was

the employee assigned this task,4 and Stevens testified at trial


meeting with Alfred Trappey, the Assistant Secretary of DCRT, and
Charmaine Washington, Tanner’s immediate supervisor. At that
meeting, Trappey gave Tanner a letter, which informed Tanner that
her probationary employment was terminated because she “ha[d] not
met the expectations of the department during [her] probationary
period.” Tanner questioned Trappey about the deficiencies in her
performance at DCRT and received no response. Trappey informed
Tanner that she could contact the Department of Civil Service if
she had further questions. When she left Trappey’s office,
Tanner questioned Washington regarding the reasons for her
discharge. Unsure of the answer, Washington went back into
Trappey’s office to inquire. When Washington returned, she
informed Tanner that Tanner’s position was being eliminated and
that her duties were to be spread among other employees.
     3
        Tanner testified at trial that Carroll would “hug on”
and “grab on” the student workers in her department at LSU.
Tanner stated that Carroll would often ask the women in the
department to give him a “little kiss” and a “little T.L.C.”
Furthermore, Tanner observed Carroll lifting a female worker’s
dress and also adjusting another female worker’s bra strap.
Tanner explained that she was never sexually harassed; however,
because she was one of the eldest employees, the student workers
“looked up to” her. Moreover, she testified that Carroll’s
actions made her very uncomfortable. Therefore, Tanner testified
that she and the two other female workers filed complaints
against Carroll.
     4
        In their “Statement of Facts,” the Defendants allege
that Stevens was reviewing Tanner’s file in response to a
grievance filed by Tanner against her supervisor, Carolyn Sharp.
This grievance was filed on the same day as the sexual harassment

                                 3
that it was the “regular procedure” of LSU to pull the personnel

files of those individuals who file sexual harassment complaints.

     In December 1995, Stevens began her review of Tanner’s

personnel file.   During that review, Stevens discovered a

discrepancy between DCRT’s letter explaining why Tanner was

terminated (i.e., she did not meet DCRT’s expectations) and

Tanner’s reason for leaving DCRT (i.e., “position terminated”).5

Stevens took this information to Joan Thompson, the Assistant

Director of Human Resources.   As a result of this perceived

discrepancy in Tanner’s personnel file, on January 10, 1996,

Thompson and Alan Walker, the Director of the LSU Fireman

Training Program, issued a letter of intent to terminate Tanner’s

employment.   The stated reason for termination was that Tanner

“falsif[ied]” her application.

     Tanner was given an opportunity to respond, and on January

12, 1996, she submitted a written explanation to Thompson and

also presented letters in support of her response from Charmaine

Washington and Myra Peak, Tanner’s supervisors at DCRT.



complaint. Although Stevens testified that she was reviewing
Tanner’s file because of the grievance, her testimony also
reflects that she reviewed Tanner’s file in response to the
sexual harassment complaint. We conclude that it is reasonable
to draw an inference from the testimony on this issue in favor of
Tanner, the nonmoving party. See Reeves v. Sanderson Plumbing
Prods., Inc., 530 U.S. 133, 150 (2000) (stating that in reviewing
all of the evidence in the record, courts “must draw all
reasonable inferences in favor of the nonmoving party”).
     5
         See supra note 2.

                                 4
Washington’s and Peak’s letters confirmed Tanner’s submitted

explanation that, while her termination letter from DCRT stated

that she did not meet expectations, she was actually informed

that her administrative secretary position at DCRT was being

eliminated and that her duties were being distributed among the

remaining DCRT employees.   Despite Tanner’s response and letters

in support, LSU discharged Tanner.

     On January 13, 1997, Tanner filed suit against the

Defendants in Louisiana state court,6 alleging violations of her

rights under 42 U.S.C. § 1983, and retaliation under the

Louisiana Human Rights Act, LA. REV. STAT. ANN. §§ 51:2231-51:2265

(West 1998),7 and the Louisiana Employment Discrimination Law,

     6
         Tanner also brought suit against Thompson. On April 22,
1998, however, Thompson moved pursuant to Federal Rule of Civil
Procedure 4(m) to dismiss the suit against her because Tanner
failed to serve her with process within the 120-day time limit.
See FED. R. CIV. P. 4(m) (permitting the court to dismiss an
action on its own initiative or upon a defendant’s motion if the
plaintiff fails to serve defendant within 120 days). A hearing
on the matter was set for February 19, 1999. In her response to
the Defendants’ motion for summary judgment, Tanner admitted that
she failed to serve Thompson within the time limit set out in
Rule 4(m). There was no hearing on this issue, and the district
court appears to have never formally dismissed Thompson from the
suit. However, the district court’s final judgment in this case
addressed only LSU, Walker, and Stevens, and Tanner does not
raise any issues with respect to Thompson on appeal. Therefore,
we proceed as if Thompson is no longer a party to this case.
     7
         Section 51:2231 states in pertinent part:

     It is the purpose and intent of the legislature by this
     enactment to provide for execution within Louisiana of
     the policies embodied in the Federal Civil Rights Act
     of 1964, 1968, and 1972 and the Age Discrimination in
     Employment Act of 1967, as amended; and . . . to

                                 5
LA. REV. STAT. ANN. § 23:1006 (West 1996).8   On February 14, 1997,

the Defendants removed the suit to federal court based on federal

question jurisdiction.   The case proceeded to trial by jury on

June 12, 2000.   At the close of Tanner’s case in chief, the




     safeguard all individuals within the state from
     discrimination because of race, creed, color, religion,
     sex, age, disability, or national origin in connection
     with employment and in connection with public
     accommodations . . . .

LA. REV. STAT. ANN. § 51:2231(A).
     8
         Section 23:1006 provides in relevant part:

     It shall be unlawful discrimination in employment for
     an employer to:
      (a) Intentionally fail or refuse to hire, refer,
     discharge, or to otherwise intentionally discriminate
     against or in favor of an individual with respect to
     compensation, terms, conditions, or privileges of
     employment because of race, color, religion, sex,
     disability as defined in R.S. 51:2232(11), or national
     origin.
      (b) Intentionally limit, segregate, or classify an
     employee in a way which would deprive an individual of
     employment opportunities, give a favor or advantage to
     one individual over another, or otherwise adversely or
     favorably affect the status of an employee because of
     race, color, religion, sex, disability as defined in
     R.S. 51:2232(11), or national origin.

LA. REV. STAT. ANN. § 23:1006(B)(1). Section 23:1006 was repealed
in 1997. The current nondiscrimination statute is codified in
several sections of Title 23. See LA. REV. STAT. ANN. §§ 23:321-
23:325 (disability), 23:332-23:334 (race, color, religion, sex,
and national origin), 23:341-23:342 (pregnancy, childbirth, and
related medical conditions) (West 1998 & Supp. 2001). Because
Tanner filed suit before the August 1, 1997 effective date of the
current provisions, § 23:1006 governs this appeal. See King v.
Phelps Dunbar, L.L.P., 98-1805, p.5 (La. 6/4/99), 743 So. 2d 181,
185.

                                    6
Defendants moved for judgment as a matter of law.   The district

court granted the motion, dismissing all of Tanner’s claims.

     Tanner timely appealed.

                      II. STANDARD OF REVIEW

     We review de novo a district court’s grant of a motion for

judgment as a matter of law, applying the same standard as the

district court.   See Russell v. McKinney Hosp. Venture, 235 F.3d
219, 222 (5th Cir. 2000); see also Oden v. Oktibbeha County,

Miss., --- F.3d ----, No. CIV.A.99-60878, 2001 WL 293511, at *5

(5th Cir. Mar. 27, 2001).   “Judgment as a matter of law is

appropriate if ‘there is no legally sufficient evidentiary basis

for a reasonable jury to find for that party on that issue.’”

Russell, 235 F.3d at 222 (quoting FED. R. CIV. P. 50(a)).     A

district court may grant a motion for judgment as a matter of law

only if the facts and inferences point so strongly in favor of

one party that reasonable minds could not disagree.     See

Piotrowski v. City of Houston, 237 F.3d 567, 576 n.9 (5th Cir.

2001).   In reviewing all of the evidence in the record, we “must

draw all reasonable inferences in favor of the nonmoving party,

and [we] may not make credibility determinations or weigh the

evidence.”   Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S.
133, 150 (2000); see also Russell, 235 F.3d at 222; Oden, ---

F.3d at ----, 2001 WL 293511, at *5.

             III. STATE RETALIATION CLAIM AGAINST LSU



                                 7
     Because LA. REV. STAT. ANN. § 23:1006 is similar in scope to

Title VII, 42 U.S.C. § 2000e et seq., Louisiana courts “have

looked to federal jurisprudence to interpret Louisiana

discrimination laws.”    King v. Phelps Dunbar, L.L.P., 98-1805,

p.7 (La. 6/4/99), 743 So. 2d 181, 187; see also Nichols v. Lewis

Grocer, 138 F.3d 563, 566 (5th Cir. 1998) (“Courts have

continually turned to federal employment discrimination law,

including Title VII and the well-developed jurisprudence arising

thereunder, for interpretation of Louisiana’s anti-discrimination

statute.”).   In our evaluation of claims of retaliation in the

workplace, this court employs the burden-shifting framework of

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-04 (1973).

See Haynes v. Pennzoil Co., 207 F.3d 296, 299 (5th Cir. 2000);

cf. Greer v. Dresser Indus., Inc., 98-129, p.5 (La. App. 3 Cir.

7/1/98), 715 So. 2d 1235, 1238 (discussing the McDonnell Douglas

framework for state-law discrimination cases).

     To establish a prima facie case of retaliation, Tanner must

demonstrate the following: (1) that she engaged in activity

protected by Title VII, (2) that LSU took adverse employment

action against her, and (3) that a causal connection exists

between the protected activity and the adverse employment action.

See Thomas v. Tex. Dep’t of Criminal Justice, 220 F.3d 389, 394

(5th Cir. 2000); see also (Lee) Evans v. City of Houston, ---

F.3d ----, No. CIV.A.99-20778, 2001 WL 277839, *5 (5th Cir. Mar.

21, 2001).    The district court concluded that it was undisputed

                                  8
that Tanner demonstrated the first two elements, as she filed a

sexual harassment complaint and was subsequently fired.   However,

instead of analyzing the evidence adduced by Tanner to determine

if it was sufficient to establish whether there was a causal

connection between Tanner’s grievance filing and her discharge

from LSU, the district court proceeded to determine whether LSU

presented a legitimate, nonretaliatory reason for Tanner’s

discharge.

     We conclude that Tanner’s evidence establishes a prima facie

case of retaliation.   We agree with the district court that when

Tanner filed her sexual harassment complaint against Carroll, she

engaged in an activity protected by Title VII.    See Haynes, 207
F.3d at 299; Collins v. Baptist Mem’l Geriatric Ctr., 937 F.2d
190, 193 (5th Cir. 1991).   Moreover, there is no question that

she was subjected to an adverse employment action, i.e., her

discharge from LSU.    See Mattern v. Eastman Kodak Co., 104 F.3d
702, 707 (5th Cir. 1997) (clarifying that “adverse employment

actions” are “[u]ltimate employment decisions[, which] include

acts such as hiring, granting leave, discharging, promoting, and

compensating” (internal quotations and citations omitted)).

Finally, although not resolved by the district court, we are

satisfied that the evidence adduced by Tanner in her case in

chief met the third element of her prima facie case.   This court

has held that “[c]lose timing between an employee’s protected

activity and an adverse action against [her] may provide the

                                 9
causal connection required to make out a prima facie case of

retaliation.”    (Lee) Evans, --- F.3d at ----, 2001 WL 277839, at

*7 (internal quotations omitted) (second alteration in original)

(quoting Swanson v. Gen. Servs. Admin., 110 F.3d 1180, 1188 (5th

Cir. 1997)).    However, in order to establish a causal connection

via mere temporal proximity, the employer’s adverse employment

action must follow fairly soon after the employee’s protected

conduct.   See Fyfe v. City of Fort Wayne, 241 F.3d 597, 603 (7th

Cir. 2001); see also Clark County Sch. Dist. v. Breeden, No.

CIV.A.00-866, 2001 WL 402573, *3, — S. Ct. --- (Apr. 23, 2001)

(“The cases that accept mere temporal proximity between an

employer’s knowledge of protected activity and an adverse

employment action as sufficient evidence of causality to

establish a prima facie case uniformly hold that the temporal

proximity must be ‘very close.’”).     As recognized by this court

in (Lee) Evans v. City of Houston, four months has been found to

be sufficient to demonstrate a causal connection.     See --- F.3d

at ----, 2001 WL 277839, at *7.    In this case, Tanner submitted

her harassment complaint on November 3, 1995, an investigation of

her personnel file began within a month, and she was fired a

little over a month later.   We conclude that this chain of events

and short time lapse are sufficient to demonstrate the causal

connection necessary to complete Tanner’s prima facie case of

retaliation.



                                  10
     With Tanner’s prima facie case comes an inference of

unlawful retaliation, see Blow v. City of San Antonio, Tex., 236
F.3d 293, 296-97 (5th Cir. 2001), and under McDonnell Douglas,

the burden shifts to LSU to provide a legitimate, nonretaliatory

reason for Tanner’s discharge.     See 411 U.S. at 802; Blow, 236
F.3d at 297.   This is a burden of production and not persuasion.

See Reeves, 530 U.S. at 142.   LSU asserts that it discharged

Tanner because of the discrepancy between her answers on her LSU

employment application and the letter of discharge from DCRT.

LSU contends that it has a “policy” of terminating employees for

“falsifying” their applications.      We conclude that this

explanation satisfies LSU’s burden of producing a legitimate,

nonretaliatory reason for Tanner’s discharge.

     Because LSU produced a nonretaliatory reason for discharging

Tanner, the presumption of retaliation created by Tanner’s prima

facie case “drops out of the picture” and the trier of fact must

answer the “ultimate question”: whether Tanner has demonstrated

that LSU intentionally retaliated against her.      See Russell, 235
F.3d at 222; see also Reeves, 530 U.S. at 143; (Leroy) Evans v.

City of Bishop, 238 F.3d 586, 590 (5th Cir. 2000).      To show that

LSU intentionally retaliated against her, Tanner can rely on

evidence that LSU’s proffered reason was a pretext for unlawful

retaliation, see Russell, 235 F.3d at 222, and the “trier of fact

may still consider the evidence establishing the plaintiff’s

prima facie case ‘and inferences properly drawn therefrom . . .

                                 11
on the issue of whether the defendant’s explanation is

pretextual.’”    Reeves, 530 U.S. at 143 (quoting Tex. Dep’t of

Cmty. Affairs v. Burdine, 450 U.S. 248, 255 n.10 (1981)); see

also Russell, 235 F.3d at 222-23.     Accordingly, “a plaintiff’s

prima facie case, combined with sufficient evidence to find that

the employer’s asserted justification is false, may permit the

trier of fact to conclude that the employer unlawfully

[retaliated].”   Reeves, 530 U.S. at 148.

     The district court found that there was “absolutely no

evidence whatsoever that the actions taken were a pretext for

illegal retaliation against . . . Tanner.”    We disagree and,

therefore, conclude that Tanner adduced sufficient evidence in

her case in chief for a trier of fact to find that LSU’s

justification was false and that the evidence, combined with

Tanner’s prima facie case, was sufficient for her to survive

judgment as a matter of law.

     In response to her letter of termination, Tanner presented

LSU with letters from two of her former DCRT supervisors, which

appear to support Tanner’s justification for indicating on her

LSU employment application that she had never been fired.    Tanner

testified, and the letter written by Washington in support

revealed, that Tanner had been informed that her position was

being eliminated and her duties were to be distributed among the

remaining employees in her department at DCRT.    Moreover, and

significantly, at the time Tanner was hired by LSU, the

                                 12
discrepancy was noted, or “flagged,” by the Department of Civil

Service.   Although Tanner’s employment file remained at the

Department of Civil Service, Stevens testified at trial that the

Department of Civil Service must contact LSU regarding any

“flags” and must also provide LSU with all of the information on

an employee.   Therefore, LSU was apparently aware of the

discrepancy at the time of Tanner’s hiring.     The fact that LSU

decided over one year and nine months after hiring Tanner and

coincidentally subsequent to the filing of Tanner’s sexual

harassment complaint to act on the discrepancy further lends

credence to Tanner’s allegations of pretext.9

     Moreover, after Tanner submitted the letters from Washington

and Peak in support of her response, Stevens testified that,

other than checking to see if Washington was still employed at

DCRT, she made no other attempt at contacting Washington.     It

also appears that Peak was not contacted about her letter.     A

juror could reasonably conclude that, when discharging a

permanent employee with an arguably valid explanation for the

discrepancy that precipitated her firing, this investigation into

the circumstances of her prior termination was inadequate.


     9
        We also note that after her termination at LSU, Tanner
again applied for civil service employment. She was contacted by
the Louisiana State Police and asked to interview. After a
background check, she was hired to the Gaming Division. Even
with her termination from LSU for “falsifying her employment
application,” Tanner’s civil service record still reflects that
the Department of Civil Service deems her eligible for rehire.

                                13
Additionally, there is testimony in the record that may lead a

reasonable trier of fact to conclude that LSU also failed to

investigate adequately the complaint filed against Carroll.

Tanner testified that after submitting a written statement

regarding the sexual harassment, she received no further contact

from LSU regarding her allegations.    LSU did not indicate whether

Carroll was disciplined or notify Tanner of the outcome of any

investigation.   Furthermore, Tanner testified that no one from

LSU contacted her for any further information regarding the

allegations in her complaint.

     Tanner also testified that, after submitting the sexual

harassment complaint, she, Mitchell, and Davidson were

“scrutinized” by their office manager and that Tanner’s immediate

supervisor advised her that she could no longer speak to the

student workers in her department.    In addition, Tanner’s

supervisor began to require Tanner to submit a list of the

certificates she had issued at the end of each working day;

Tanner testified that she had never been required to do this

prior to her submission of the sexual harassment complaint.

     In sum, we make no credibility assessments nor do we weigh

the evidence presented by Tanner in her case in chief; however,

we do conclude that reasonable minds could debate whether this

evidence, and the inferences that could be reasonably drawn

therefrom, demonstrate that LSU’s proffered justification for

discharging Tanner was false and that LSU did, in fact, retaliate

                                14
against Tanner for submitting her sexual harassment complaint.

See Piotrowski v. City of Houston, 237 F.3d 567, 576 n.9 (5th

Cir. 2001) (“The district court properly grants a motion for

judgment as a matter of law only if the facts and inferences

point so strongly in favor of one party that reasonable minds

could not disagree.”).    Because we believe that Tanner

established a prima facie case of retaliation and introduced

sufficient evidence for a trier of fact to reject LSU’s reason

for her termination, and thus “infer the ultimate fact of

[retaliation] from the falsity of [LSU]’s explanation,” Blow, 236
F.3d at 297, we conclude that the district court’s grant of

judgment as a matter of law was improper.




          IV. SECTION 1983 CLAIM AGAINST WALKER AND STEVENS

     Tanner also contests the district court’s conclusion that

Walker and Stevens were not liable under 42 U.S.C. § 1983.10

Regarding Walker, the district court found that there was “no

evidence whatsoever regarding anything that . . . Walker did in

connection with the acts that [Tanner] contends constituted


     10
        In her brief, Tanner asserts that, by “investigating her
and ultimately causing her termination,” Walker and Stevens
violated the following rights: (1) her property right in her
public employment as a tenured civil servant, (2) her First
Amendment right of free speech, and (3) her right to engage in
“other concerted activities” for the “mutual aid or protection of
employees” under the National Labor Relations Act.

                                 15
retaliation.”   The court determined that the evidence advanced by

Tanner demonstrated only that Walker “occup[ied] the position

that he occupied with L.S.U. at the time that these actions

occurred.”   As to Stevens, the district court found that, at all

times, Stevens worked under the direction of Thompson and

reported all of her findings to Thompson.   The court concluded

that it was undisputed that Stevens took no part in the decision

to terminate Tanner.   Finding the evidence presented by Tanner to

be legally insufficient to find liability on the part of either

Walker or Stevens, the district court granted the Defendants’

motion for judgment as a matter of law.

     To state a cause of action under § 1983, a plaintiff must

identify individuals “who were either personally involved in the

constitutional violation or whose acts are causally connected to

the constitutional violation alleged.”    Anderson v. Pasadena

Indep. Sch. Dist., 184 F.3d 439, 443 (5th Cir. 1999); see

also Murphy v. Kellar, 950 F.2d 290, 292 n.7 (5th Cir. 1992);

Lozano v. Smith, 718 F.2d 756, 768 (5th Cir. 1983).   After our

review of the trial transcript, we agree with the district court

that aside from Walker’s supervisory position at LSU and his and

Thompson’s signatures on the termination letter, he had no other

personal involvement with Tanner’s termination.   Instead, the

testimony revealed that Thompson led the investigation and made

the final decision to terminate Tanner.   We also agree that

Stevens, although the human resources employee who reviewed

                                16
Tanner’s file, was merely following Thompson’s explicit

instructions and was at all times required to report to Thompson.

The testimony revealed that Stevens was in no way involved in the

decision to discharge Tanner, and Tanner has provided no evidence

or argument to the contrary.   As such, we conclude that neither

Walker nor Stevens was personally involved in any alleged

constitutional violations and neither person’s acts were causally

connected to the alleged violations.

     In merely one page of briefing, Tanner conclusorily argues

that she has a cause of action under § 1983 and points to rights

that she claims are implicated.    She cites no caselaw to support

her claimed rights and provides absolutely no argument or facts

demonstrating how any of Walker’s and Stevens’s alleged acts

violated those rights.   We agree with the district court that

Tanner failed to provide sufficient evidence to demonstrate that

either Walker or Stevens violated a right of Tanner’s that is

protected by federal or state law.     As such, her § 1983 claims

against these defendants fail.

         V. EXCLUSION OF EVIDENCE OF THE CIVIL SERVICE

                         COMMISSION DECISION

     Finally, Tanner argues that the district court abused its

discretion in excluding evidence of the Civil Service

Commission’s (the “Commission”) decision regarding LSU’s lack of

cause to terminate Tanner.   Tanner contends first that the


                                  17
evidence was “clearly relevant” to the issue whether LSU’s

justification for discharging her was pretext.    Next, Tanner

asserts “[n]ot only should the Commission decision have been

allowed into evidence, the defendants should have been

[collaterally] estopped from arguing that the proffered reason

for termination was in fact made in good faith or for cause.”      We

disagree with each of Tanner’s arguments.

     This court reviews a district court’s evidentiary rulings

under an abuse of discretion standard.   See Battle v. Mem’l Hosp.

at Gulfport, 228 F.3d 544, 550 (5th Cir. 2000).    Under Federal

Rule of Evidence 103(a), an error in the exclusion of evidence is

not grounds for reversal unless substantial rights are affected.

See FED. R. EVID. 103(a); Reddin v. Robinson Prop. Group Ltd.

P’shp, 239 F.3d 756, 759 (5th Cir. 2001).   Furthermore, we review

a district court’s decision to apply collateral estoppel for an

abuse of discretion.   See Aguillard v. McGowen, 207 F.3d 226, 228

(5th Cir.), cert. denied, 121 S. Ct. 184 (2000).

     After her termination from LSU, Tanner appealed her

discharge to the Commission.   After reviewing the record of a

hearing held by a referee, the Commission determined that LSU did

not have cause to discharge Tanner.   The Commission took judicial

notice of the fact that the phrase “fired from a job,” as was

used on LSU’s employment application, is a “colloquialism for

having been involuntarily removed from a job because of fault”

and determined that it appeared to be “very reasonable for

                                18
[Tanner] to conclude that she had not been removed from DCRT

because of her fault.”   The Commission ultimately concluded that

LSU had failed to demonstrate that there was “cause for any

action against [Tanner].”

     The district court determined that the Commission’s findings

were not relevant to the issue whether LSU retaliated against

Tanner.   The district court also stated that “to admit the

evidence, I think, would run into the teeth of [Federal Rule of

Evidence] 403, in that not only would the evidence have to be

introduced, but then the jury would also have to be instructed,

or admonitions would have to be given as to whatever limited

purpose would be served by this evidence.”

     We conclude that the district court was within its

discretion in refusing to admit evidence of the Commission’s

decision.   The Commission was not presented with the issue before

the district court, i.e., whether LSU retaliated against Tanner

for engaging in protected conduct.   Therefore, we believe the

district court could fairly conclude that the evidence of its

decision was not relevant to the issue at hand and that, if the

evidence had any probative value at all, it was substantially

outweighed by prejudice and the complications involved in

explaining the limited purpose of the evidence to the jury.      See

FED. R. EVID. 403; see also Campbell v. Keystone Aerial Surveys,

Inc., 138 F.3d 996, 1004 (5th Cir. 1998) (“‘A district court has

broad discretion in assessing admissibility under Rule 403,’ and

                                19
we review only for an abuse of that discretion.” (alteration

omitted) (quoting United States v. Morris, 79 F.3d 409, 411 (5th

Cir. 1996))).

     As for Tanner’s collateral estoppel argument, LSU asserts

that Louisiana law does not recognize the doctrine.     Admittedly,

Louisiana courts are not of one mind regarding whether collateral

estoppel exists under the law of their state.     While it appears

that many Louisiana courts have traditionally declined to

recognize collateral estoppel, it also appears that other courts

have concluded that a 1990 amendment to Louisiana’s res judicata

statute subsumed the doctrine.    See LA. REV. STAT. ANN. § 13:4231

(West 1991).    Compare Steptoe v. Lallie Kemp Hosp., 93-1359, p.6

(La. 3/21/94), 634 So. 2d 331, 335 (“[C]ollateral estoppel or

issue preclusion is not a valid Louisiana defense[.]”), Avenal v.

Louisiana, 99-0127, p.4 (La. App. 4 Cir. 3/3/99), 757 So. 2d 1,

11 (on application for reh’g) (“Louisiana law, which clearly

pertains to the state law claims in this case, does not recognize

the doctrine of collateral estoppel.”), and Diez v. Daigle, 96-

1174, p.5 (La. App. 4 Cir. 12/27/96), 686 So. 2d 966, 969 (“To

the extent that the trial judge relied on the doctrine of

collateral estoppel in reaching his decision, that was error.

Although defendants cite numerous federal cases in support of

that position, Louisiana law, for whatever reason, has

steadfastly refused to accept that doctrine.”), with LA. REV.

STAT. ANN. § 13:4231 cmt. b (“R.S. 13:4231 also changes the law by

                                 20
adopting the principle of issue preclusion.”), and Hudson v. City

of Bossier, 33,620, p.7 (La. App. 2 Cir. 8/25/2000), 766 So. 2d
738, 743 (“La. R.S. 13:4231 embraces the broad usage of the

phrase ‘res judicata’ to include both claim preclusion (res

judicata) and issue preclusion (collateral estoppel).”).

However, we need not resolve the question whether collateral

estoppel is a valid doctrine in Louisiana because, even assuming

the doctrine exists under Louisiana law, Tanner’s collateral

estoppel argument misses the mark.

     “Under issue preclusion or collateral estoppel, . . . once a

court decides an issue of fact or law necessary to its judgment,

that decision precludes relitigation of the same issue in a

different cause of action between the same parties.”   Hudson,

33,620 at p.7, 766 So. 2d at 743 (emphasis added).   As noted

above, the issue of cause as determined by the Commission is not

the same as the issue whether LSU’s proffered reason for Tanner’s

discharge was in fact made in good faith and not a pretext for

retaliation.   Moreover, the Commission did not address LSU’s

alleged good faith or reasonable belief that Tanner falsified her

application.   Therefore, because the Commission’s conclusion

regarding Tanner’s reasonable belief as to her termination from

DCRT does not correspond to the issue that was before the

district court, the district court did not abuse its discretion

in not according the decision preclusive effect.



                                21
                           VI. CONCLUSION

     The district court’s judgment granting the Defendants’

motion for judgment as a matter of law on Tanner’s § 1983 claim

is AFFIRMED.   However, we REVERSE the district court’s judgment

granting the Defendants’ motion for judgment as a matter of law

on Tanner’s state-law retaliation claim and REMAND for further

consideration.   Because we affirm the district court’s judgment

as to Tanner’s federal claim, the district court may exercise its

discretion in determining whether to retain Tanner’s state-law

claim or to dismiss it without prejudice so that Tanner may file

it in state court.    See 28 U.S.C. § 1367(c).   Each party shall

bear its own costs.




                                 22